Citation Nr: 1400012	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  09-40 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a low back disability. 

4.  Whether there is new and material evidence to reopen a claim for service connection for asbestosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Adrian Jackson, Counsel


INTRODUCTION

The Appellant is a veteran who Armed Forces of the United States Report of Transfer or Discharge (VA Form DD-214) reflects active duty service from December 1982 to December 1986 as well as three years and nine months of prior active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2008 and April 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which denied service connection for the above listed disorders.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In response to a letter from the Board requesting clarification as to whether he wanted to attend a hearing before the Board; the Veteran, in July 2013 requested a video conference hearing at the RO before a Veterans Law Judge of the Board.

Accordingly, the case is REMANDED for the following action:


Schedule the Veteran for a video conference hearing.  Notify him of the date, time and location of this scheduled hearing.  Put a copy of this letter in his claims file.  If, for whatever reason, he changes his mind and elects not to have this hearing or fails to report for it on the date scheduled, then also document this in his claims file.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


